Citation Nr: 1824060	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO. 13-00 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March to November 1972.

These matters came before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2012 rating decisions issued by the RO. 

The Veteran testified before a Veterans Law Judge (VLJ) in a video-conference hearing in March 2016. A transcript of the hearing is of record. The Board remanded the claim in August 2016 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

The VLJ who conducted the March 2016 hearing has retired from the Board. The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim. 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017). In a February 2018 letter, the Veteran was given the opportunity to request another Board hearing. He was advised that if he did not respond within 30 days, the Board would assume that he did not want a hearing. The Veteran has not responded to the letter and another Board hearing is not warranted. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

The Veteran was previously represented by another attorney. In October 2016, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of his current counsel. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's current bilateral knee osteoarthritis is attributable to disease or injury sustained during his period of service.

2. The Veteran's current lumbar spine disability is not attributable to disease or injury sustained during his period of service and the degenerative joint disease of the lumbar spine was not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a bilateral knee disability are met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

2. The criteria to establish service connection for a lumbar spine disability are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, degenerative joint disease or arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

Knees

Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C. 
§ 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000). The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

The Veteran's service entrance examination for entrance into the U.S. Marine Corps from March 1972 was not obtained. However, by June 1972, the Veteran was attending a U.S. Army School for military occupational specialty training. A report of medical history conducted during an examination noted as "replacement" reflects that the Veteran responded "don't know" to the question of whether he then had, or ever had, a "trick or locked knee." A military medial examiner did not note any knee abnormality. 

In July 1972, the Veteran complained of bilateral knee pain. An August 1972 service treatment record reflects that the Veteran reported onset of pain at tibial tubercles at the age of 15. Although military medical examiners thereafter noted that the Veteran's disorder was "old," in September 1972, military medical examiners noted that the Veteran's knee pain onset during his basic training. 
Since boot camp, he had enlargement of tibial tubercles and pain and tenderness. X-rays showed tibial apophysis at tubercles bilaterally. The impression was old Osgood Schlatter's Disease.

The Veteran was then assigned a "3T" rating assessing lower extremities under the PULHES profile system on account of his old Osgood Schlatter' s Disease. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). The Veteran was judged not medically qualified for duty and was placed on temporary assignment limitations. He was restricted from running, squatting, knee bends or prolonged marching.

Although military medical examiners noted that the Veteran's disorder was "old," in September 1972, military medical examiners noted that the Veteran's knee pain onset during his basic training. An examiner indicated that the Veteran was unfit for duty and he was instructed to return for a medical evaluation board for his disorder that existed prior to enlistment. He was eventually separated because of a bilateral knee disorder. 

The October 1972 Medical Board Report documents that the Veteran's bilateral Osgood Schlatter's Disease existed prior to enlistment and was not aggravated by service. The Veteran certified that he understood the Board's finding that his Osgood Schlatter' s Disease was not incurred in or aggravated by service. He requested that he be administratively discharged from service as soon as possible.

Under the law, veterans are presumed to have entered service in sound condition as to their health. This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227  (1991). The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports." 38 C.F.R. § 3.304(b). 

The Veteran is not presumed to have been in sound physical condition at the time of his service entry. No entrance examination from March 1972 was obtained, and under current law, the presumption of sound condition does not apply because "[i]n the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based." Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Crowe v. Brown, 7 Vet. App. 238, 45 (1994) (the presumption of soundness attaches only where there has been an induction examination in which the later-complained-of disability was not detected).

However, while the Veteran is not presumed to have been in physically sound condition at service entry, he has continually complained of knee pain since discharge from active duty. Eventually, his knee disorder was diagnosed as bilateral knee arthritis. A February 1973 Report of VA examination documents the Veteran's complaint of right and left knee problems. He reported that he could not run, walk any distance, stand for a prolonged length of time or squat. Otherwise, examination was unremarkable.

The October 2012 Report of VA examination documents diagnoses of mild osteoarthritis of the knees, bilaterally and bilateral knee Osgood Schlatter's disease. The Veteran reported that he experienced bilateral knee pain during boot camp. He stated that he was placed on a profile but he did not recall if he had any other treatment. He denied having experienced knee symptoms prior to his period of service. 

In a September 2017 statement, a private physician, noting the epidemiology of Osgood Schlatter' s Disease, stated it was unclear whether the Veteran had a history of Osgood Schlatter' s Disease prior to service; however, the physician found that the Veteran was asymptomatic at his entrance to military service. If the Veteran had been diagnosed with Osgood Schlatter at age 15, he no longer had any signs or symptoms of the disease and would have been considered cured as was consistent with the natural history of the disease. The Veteran reported that prior to enlistment he was athletic and active with no physical limitation. The physician explained that it was not possible to have the severe, prolonged course of the disease, including skeletal changes such as fragmentation of the bilateral tubercles and ossicles in the patellar tendons and have a normal examination of the bilateral lower extremities. The physician stated that the disease symptoms were not subtle and would have been seen on both direct examination of the knees and the orthopedic maneuvers such as the "duck walk" that constitute part of the induction physical. 

The physician concluded that given the Veteran's replacement physical examination was normal, in light of the subsequent development of severe Osgood Schlatter disease, it was more likely than not that the Veteran's bilateral Osgood Schlatter' s disease was incurred during his period of service. The physician explained that the natural history of the disease was to recover completely within a short period of time; however, the Veteran's clinical course was unexpectedly severe. The physician concluded that the Veteran's severe and prolonged manifestation of the disease represented a significant aggravation of any prior quiescent course. The physician concluded that the Veteran's severe Osgood Schlatter's Disease was aggravated far beyond its natural progression in the course of his military service. The physician noted that diseases such as Osgood Schlatter were known to cause and accelerate the rate of degeneration in the knees and lead to earlier onset of osteoarthritis. Thus, the physician opined that the Veteran's bilateral knee osteoarthritis was secondary to his Osgood Schlatter disease.

The Board has the authority to and affords more probative weight to the opinion of the September 2017 examiner. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 
Service connection for a bilateral knee disorder is granted. 

Lumbar Spine

The Veteran asserts that his lumbar spine disability onset due to event or incident of his period of service. 

The service treatment records do not contain documentation of complaints of or treatment for a lumbar spine disability. Dated approximately 35 years after service, March 2007 MRI findings show a diagnosis of multilevel DJD of the lumbar spine.

An April 2016 private treatment record documents the Veteran's report that he sustained a back injury during his period of service in 1972. He reported that while performing an obstacle course another soldier fell from the top of the ropes course and landed on him. He reported that he felt a crushing sound in his back at the time.

The examiner concluded that based on the Veteran's reported history, there was no evidence that his back disability predated his military service and there was no evidence of any post-service incidents to which the back disability could be attributed. The examiner opined that the Veteran's injuries were incurred during his active military service.

The July 2017 Report of VA examination documents diagnoses of degenerative disc disease (DDD) and DJD of the lumbar spine and bilateral lumbar radiculopathy. The Veteran reported that his lumbar spine disability onset in 1972 from injury sustained on an obstacle course. He reported that as he was dismounting from the ropes course, another soldier disengaged too early and fell on top of him.

The examiner opined that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by the claimed in-service injury, event or illness. The examiner explained that there were no complaints of a lumbar spine disability in the service treatment records and the Veteran was discharged from service in 1972 and the first reported complaint of back pain was documented in approximately 2006.  

Though the Veteran has lumbar spine DJD, the preponderance of the evidence is against a finding of a linkage between the onset of the lumbar spine DJD and a period of service. Rather, the evidence shows that the current lumbar spine DJD had no etiological relationship to service, having onset many years after service (See July 2017 VA examination report). The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board has considered the opinion provided by the private examiner in April 2016. To the extent this statement represents evidence in favor of the claim the Board is affording it little probative value because it appears to be based on a history provided by the Veteran. LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value). 

Additionally, there is no evidence of lumbar spine DJD in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (DJD or arthritis) entity were not noted. Additionally, there is no assertion of continuity of or evidence of lumbar spine DJD within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is competent to state that he sustained injury in service. However, he is a lay person and is not competent to establish that his current lumbar spine DJD onset as a result of any in-service injury. The Veteran is not competent to offer opinion as to etiology of any current lumbar spine disability. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for a bilateral knee disability is granted.

Service connection for a lumbar spine disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


